Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.
The amendments of claims 1, 3-4, 7, 12, 29, and 40 are acknowledged.

Allowable Claims
Claims 1-14, 29-30, and 39-42 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Hudspeth et al. (US 2009/0292263), which does not disclose the required route of pressure communication between the internal volume and the external space at a desired rate. While Hudspeth specifically discloses the use of a hydrophobic vent in the bag as an alternative to a hydrophobic membrane (see para. 8, 37), the negative pressure would then go into outlet port 206b, through the bag and into 206a, not creating a route of pressure communication between the internal volume and the external space at a desired rate that would also restrict liquid communication between the internal volume and the external space. As Applicant points out, in the current invention the pressure port may be configured to "communicate pressure between the internal space 212 and the external space 231 at a rate that is about equal to the rate at which a negative-pressure source connected thereto may generate negative pressure, or at a rate that is greater than the rate at which a negative-pressure source connected thereto may generate negative pressure," allowing for the desired rate (see March 24, 2022 filed remarks). Additionally, there would not be motivation to modify Hudspeth to include such a configuration absent glancing into Applicant’s specification.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781